         Case 1:17-cr-00061-LAP Document 204 Filed 10/27/18 Page 1 of 1




                                                                               Brendan R. McGuire
October 27, 2018                                                                     +1 212 295 6278 (t)
                                                                                     +1 212 230 8888 (f)
                                                                        brendan.mcguire@wilmerhale.com
VIA ECF

The Honorable Loretta A. Preska
United States District Judge
United States District Court for the
 Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Tanner, No. 17-cr-61 (LAP)

Dear Judge Preska:

        Defendant Gary Tanner, by and through counsel, submits Exhibits A through D, letters in
support of Mr. Tanner, to supplement Mr. Tanner’s Sentencing Memorandum (Doc. No. 198)
filed on October 16, 2018.

       We are available to answer any questions at the Court’s convenience.

Respectfully submitted,


                                                     /s/ Brendan R. McGuire
                                                     Brendan R. McGuire
CC: Counsel of Record (by CM/ECF)
